

116 HR 3392 IH: To prohibit Federal funding of National Public Radio and the use of Federal funds to acquire radio content.
U.S. House of Representatives
2019-06-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3392IN THE HOUSE OF REPRESENTATIVESJune 20, 2019Mr. Lamborn (for himself, Mr. Biggs, and Mr. Rooney of Florida) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo prohibit Federal funding of National Public Radio and the use of Federal funds to acquire radio
			 content.
	
		1.Prohibition on Federal funding of National Public Radio and radio content acquisition
 (a)In generalNo Federal funds may be made available— (1)to an organization that is incorporated as of the date of the enactment of this Act for each of the purposes described in subsection (c), or to any successor organization;
 (2)for payment of dues to an organization described in paragraph (1); or (3)for the acquisition of radio programs (including programs to be distributed or disseminated over the internet) by or for the use of a radio broadcast station that is a public broadcast station (as defined in section 397(6) of the Communications Act of 1934 (47 U.S.C. 397(6))).
				(b)Rules of construction
 (1)Other purposesParagraphs (2) and (3) of subsection (a) shall not be construed to prohibit the making available of Federal funds to any entity, including an entity that engages in the payment described in such paragraph (2) or the acquisition described in such paragraph (3), for purposes other than such payment or acquisition.
 (2)Radio content acquisition by United States Agency for Global Media or Defense Media ActivitySubsection (a)(3) shall not be construed to apply to the acquisition of radio programs by the United States Agency for Global Media or the Defense Media Activity.
 (c)Purposes describedThe purposes described in this subsection are the following: (1)To propose, plan and develop, to acquire, purchase and lease, to prepare, produce and record, and to distribute, license and otherwise make available radio programs to be broadcast over noncommercial educational radio broadcast stations, networks and systems.
 (2)To engage in research study activities with respect to noncommercial educational radio programming and broadcasting.
 (3)To lease, purchase, acquire and own, to order, have, use and contract for, and to otherwise obtain, arrange for and provide technical equipment and facilities for the production, recording and distribution of radio programs for broadcast over noncommercial educational radio stations, networks and systems.
 (4)To establish and maintain one or more service or services for the production, duplication, promotion and circulation of radio programs on tape, cassettes, records or any other means or mechanism suitable for noncommercial educational transmission and broadcast thereof.
 (5)To cooperate and participate with foreign broadcasting systems and networks in all aspects of international radio programming and broadcasting.
 (6)To develop, prepare and publish information, data, reports and other materials in support of or relating to noncommercial educational radio programming and broadcasting.
 (7)To otherwise forward and advance the development, production, distribution and use of noncommercial educational radio programs, materials and services, and to assist and support noncommercial educational radio broadcasting pursuant to the Public Broadcasting Act of 1967, as it may from time to time be amended.
				(d)Federal funds defined
 (1)In generalIn this section, the term Federal funds means, with respect to receipt by a non-Federal entity from the Federal Government, the following: (A)Grants.
 (B)Loans. (C)Property.
 (D)Cooperative agreements. (E)Direct appropriations.
 (2)Grants or subgrants from non-Federal entitySuch term also includes grants or subgrants from Federal funds made available to a non-Federal entity.
 (e)Changes to funding formulaSection 396(k)(3)(A) of the Communications Act of 1934 (47 U.S.C. 396(k)(3)(A)) is amended— (1)in clause (iii), by striking fiscal year and all that follows and inserting fiscal year, such amounts shall be available for distribution among the licensees and permittees of public radio stations pursuant to paragraph (6)(B).; and
 (2)in clause (v)(II), by striking clause (iii)(II) and (III) and inserting clause (iii). (f)Conforming amendmentsSection 396 of the Communications Act of 1934 (47 U.S.C. 396) is amended—
 (1)in subsection (g)(2)— (A)in the matter before clause (i) of subparagraph (B), by inserting (except for the acquisition of radio programs) after public telecommunications services; and
 (B)in subparagraph (C), by inserting (except for the acquisition of radio programs) after public telecommunications services; (2)in subsection (k)—
 (A)in the first sentence of paragraph (3)(B)(i)— (i)by striking and subparagraph (A)(iii)(II); and
 (ii)by striking or radio; (B)in the third sentence of paragraph (6)(B), by striking paragraph (3)(A)(iii)(I) and inserting paragraph (3)(A)(iii); and
 (C)in paragraph (7)— (i)by striking (iii)(I) and inserting (iii); and
 (ii)by inserting (except for the acquisition of radio programming) before the period at the end; and (3)in subsection (l)(4)—
 (A)in the matter before clause (i) of subparagraph (B), by striking (iii)(II) and inserting (iii); (B)in subparagraph (C), by striking subsection (k)(3)(A)(iii)(III) and inserting subsection (k)(3)(A)(iii); and
 (C)in subparagraph (D), by striking subsection (k)(3)(A) (ii)(III) or (iii)(II) and inserting subsection (k)(3)(A)(ii)(II) or subsection (k)(3)(A)(iii). 